Hamilton App. No. C-090166. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Entry filed March 3, 2010:
“Under R.C. 2305.09(D), does a cause of action for professional negligence accrue on the date that the negligent act is committed, or on the date that the negligent act causes actual damages?”
The conflict eases are JP Morgan Chase Bank NA v. Lanning, Stark App. No. 2007CA00223, 2008-Ohio-893; Fritz v. Brunner Cox, L.L.P., 142 Ohio App.3d 664, 756 N.E.2d 740; and Gray v. Estate of Barry, 101 Ohio App.3d 764, 656 N.E.2d 729.
Sua sponte, cause consolidated with 2010-0511, Flagstar Bank, FSB v. Reinhold, Hamilton App. No. C-090166.